UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the RegistrantS Filed by a Party other than the Registrant o Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only S Definitive Proxy Statement (as permitted by Rule14a-6(e)(2)) £ Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-12 Public Service Enterprise Group Incorporated (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1 ) Title of each class of securities to which transactions applies: (2 ) Aggregate number of securities to which transactions applies: (3 ) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11(set forth the amount on which the filing fee is calculated and state how it was determined): (4 ) Proposed maximum aggregate value of transaction: (5 ) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1 ) Amount previously paid: (2 ) Form, schedule or registration statement no.: (3 ) Filing party: (4 ) Date filed: Public Service Enterprise Group Incorporated80 Park Plaza, P.O. Box 1171, Newark, New Jersey 07101-1171 N OTICE OF A NNUAL M EETING OF S TOCKHOLDERSTO BE HELD A PRIL 21, 2009 AND P ROXY S TATEMENT To the Stockholders of Public Service Enterprise Group Incorporated: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of Public Service Enterprise Group Incorporated will be held at the New Jersey Performing Arts Center, One Center Street, Newark, New Jersey, on April 21, 2009, at 2:00 P.M., for the following purposes: 1. To elect six members of the Board of Directors to hold office until the Annual Meeting of Stockholders in 2010, each until their respective successors are elected and qualified; 2. To consider and act upon the ratification of the appointment of Deloitte & Touche LLP as independent auditor for 2009; and 3. To transact such other business as may properly come before the meeting or any adjournment thereof. Stockholders entitled to vote at the meeting are the holders of Common Stock of record on February 20, 2009. By order of the Board of Directors, E DWARD J. B
